Title: 28th.
From: Adams, John Quincy
To: 


       The sharpest day we have had, this Season. Dined at Mr. Duncan’s, in Company, with Miss P. White, E. Cranch, and Nancy, Mr. Moores, Mr. Bartlett, Mr. Thaxter, Mr. Tyler and his brother. Spent the afternoon and part of the Evening there. I wonder, how it happens, that almost every kind of Conversation, that may be of any use to persons, is excluded from polite Companies every where; is it because the children of ignorance and folly, are so much more numerous than those of thought and science, that these must submit to imitate them. There were this day in Company several persons, who were able to afford us much improvement and entertainment; if they had conversed upon subjects that were susceptible of it; yet by the tyrannical law of Custom, they were obliged to talk Nonsense. When I returned home, I read the 4th. Book. I know not whether the Critic might not find considerable fault with it: there are a number, of beautiful detailed descriptions, which seems to be peculiarly the author’s talent. That of Eleazer, with which the book opens is admirable: but he marries Elam and Mina rather suddenly. She had been in Gibeon but very few days, in which time she had not it seems been idle; she had converted a Nation, and made a Conquest of the Kings Son. Is not this proceeding with a little too much dispatch. But this Circumstance, produces, a very just and excellent observation. He represents Mina, after her marriage, as rather impatient to return, with her husband to Gibeon, and says.
       
        In love’s kind heat, like ice in summer’s ray,
        All former ties, dissolving, pass away;
        To new found friends the soul oblivious flies
        New objects charm us, and new passions rise.
       
       The story of Helon, which is something like that of Nisus, and Euryalus in the Æneid, is pretty, and affecting.
      